Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 21, 2021 is acknowledged.
3.	Claims 51-52, 54-55 and 57-58 have been cancelled.
4.	Claims 29-35, 49-50, 53, 56 and 59-61 are pending in this application.
5.	Claim 34 is amended by Examiner’s amendment set forth herein.
6.	Claim 59 is cancelled by Examiner’s amendment set forth herein.
7.	New claim 62 is added by Examiner’s amendment set forth herein.
8.	Claims 29-35, 49-50, 53, 56 and 60-62 are allowed in this office action.

Withdrawn Objections and Rejections
9.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
10.	Rejection of claims 29-35, 49-51, 54-58 and 61 under 35 U.S.C. 102(a)(1) as being anticipated by Udalova et al (US 2014/0030218, filed with IDS) as evidenced by Uniprot Q13568 (filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 29-35, 49-58 and 61 under 35 U.S.C. 103 as being unpatentable over Udalova et al (US 2014/0030218, filed with IDS) as evidenced by Uniprot Q13568 (filed with IDS) in view of Panitch et al (US 2010/0158968, field with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.


EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Miller on May 20, 2021.

Claims have been amended as follows: 

34. (Currently amended) The method of claim 29, wherein the patient has classical Hodgkin lymphoma, atherosclerosis, cardiovascular disease, neuropathic pain, leukemia 

59. (Cancelled)

62. (New) The method of claim 34, wherein the leukemia is a T cell large granular lymphocyte leukemia.
Claims 29-33, 35, 49-50, 53, 56 and 60-61 as set forth in the amendment filed on April 21, 2021.

Claims 29-35, 49-50, 53, 56 and 60-62 are allowed.



REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: A method of inhibiting interferon regulatory factor 5 (IRF5) in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a polypeptide comprising a cell penetrating peptide sequence and an amino-terminus interferon regulatory factor 5 (IRF5) nuclear localization signal (NLS) sequence, wherein the cell penetrating peptide sequence is selected from the group consisting of SEQ ID NOs: 5, 9-16, and wherein the amino-terminus IRF5 NLS sequence is SEQ ID NO: 1, is novel and unobvious over the cited prior art. 
The closest art is West et al (US 2003/0224383). West et al teach genes whose expression is correlated with and determinant of an atherosclerotic phenotype and a method of using the atherosclerotic determinant genes in diagnosis and treatment methods (see abstract, for example). West et al do not teach the instant cell penetrating peptides of SEQ ID NOs: 5 and 9-16, and the NLS sequence of SEQ ID NO: 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


CONCLUSION
Claims 29-35, 49-50, 53, 56 and 60-62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JULIE HA/Primary Examiner, Art Unit 1654